Case 1:20-cv-00183-PLM-SJB ECF No. 45, PageID.737 Filed 03/22/21 Page 1 of 1



                          UNITED STATES OF DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                      MINUTES
      Case Number                   Date                    Time                Judge

    1:20-cv-00183-PLM            3/22/2021        11:00 AM – 11:26 AM       Sally J. Berens

                                       CASE CAPTION

                          Merrill et al v. Transworld Systems, Inc. et al

                                       APPEARANCES
     Attorney:                                              Representing:
 Daniel O. Myers                                 Plaintiff(s)

 Justin Harriss Homes                            Defendant(s)

                                       PROCEEDINGS

 NATURE OF HEARING: Rule 16 Scheduling Conference held; case management
 order to issue.




                               Proceedings Digitally Recorded
                                   Deputy Clerk: J. Lenon
